Case 3:19-cv-01712-JFS Document 52 Filed 01/22/21 Page 1of 15

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF PENNSYLVANIA

ERIC S. McGILL, JR.
Plaintiff, CIVIL ACTION NO. 3:19-cv-01712
v. (SAPORITO, M.J.)

TIMOTHY L. CLEMENTS, Deputy

Warden of Operations of Lebanon
County Correctional Facility, et al.,

 

~ Defendants.

 

MEMORANDUM >

This is a prisoner civil rights action which is before the court on a

motion to dismiss (Doc. 42) filed by the defendants, Timothy L. Clements,

Michael Ott, Robert J. Karnes, and Lebanon County (collectively, the

“Lebanon County defendants”). For the reasons that follow, we will grant
the motion in part and deny it in part.

I, STATEMENT OF FACTS

On October 3, 2019, the plaintiff, Eric S. McGill, Jr., commenced
this action pro se under 42 U.S.C. § 1983. On February 20, 2020, McGill
filed an amended complaint (Doc. 30) through counsel. McGill’s claims
arise out of his pretrial incarceration at the Lebanon County Correctional

Facility (“LCCF”). He alleges that he is an adherent of the Rastafari.

 
 

Case 3:19-cv-01712-JFS Document 52, Filed 01/22/21 Page 2 of 15

religion. As a Rastafarian, he wears his hair in dreadlocks. Rastafarians
view dreadlocks as a symbol of strength and an important part of their
way of life. He alleges that LCCF maintained a policy which prohibited
inmates from wearing their hair in braids or cornrows. Defendant
Karnes, the warden of LCCF, considered dreadlocks to be braids. (Doc.
30 { 28.) McGill alleges that he is a pretrial detainee who has been
incarcerated since January 19, 2019, and he was placed in the special
housing unit for his refusal to cut off his dreadlocks. Ud. | 39.)

The amended complaint contains three counts: Count 1 is a claim
under the Religious Land Use and Institutional Persons Act (“RLUIPA”),
42 U.S.C. § 2000cc et seq., alleging that the defendants imposed a
substantial burden on the plaintiff's religious exercise; Count 2 is a claim
for violation of the plaintiffs right to the free exercise of religion under
the First Amendment, brought under 42 U.S.C. § 1983; and Count 3 isa
claim for violation of the plaintiff's substantive due process rights under
the Fourteenth Amendment, brought under 42 U.S.C. § 19838. For relief,
the plaintiff seeks compensatory damages from Lebanon County and

both compensatory and punitive damages against the individual

 
 

Case 3:19-cv-01712-JFS Document 52 Filed 01/22/21 Page 3 of 15

defendants. !

In their motion to dismiss, the Lebanon County defendants assert
that Counts I and III of the amended complaint should be dismissed for
failure to state a claim upon which relief can be granted, pursuant to Fed.
R. Civ. P. 12(b)(6). The Lebanon County defendants make two arguments
in support of their motion: (1) They argue that the Fourteenth
Amendment substantive due process claim should be dismissed under
the more-specific-provision rule because McGill’s constitutional claim
arises under the First Amendment; and (2) they argue that, to the extent
McGill is seeking compensatory or punitive damages under his RLUIPA
claim, any such request should be dismissed with prejudice because
money damages are not recoverable as a matter of law. (Doc. 42.)

The motion is fully briefed and ripe for decision.

 

1 Tn the amended complaint, the plaintiff also sought declaratory
and injunctive relief, and he filed a motion for a preliminary injunction.
On April 23, 2020, however, LCCF implemented a revised hairstyle policy
which allows for religious hair exemptions including dreadlocks. After
this policy went into effect, McGill was transferred from the special
housing unit to the general population, mooting his request for
declaratory and injunctive relief. McGill also withdrew his motion for a
preliminary injunction. (See Doc. 50; see also Doc. 51.) At this point, the
only relief that remains available to McGill is an award of damages.
Thus, we will dismiss the plaintiffs claims for declaratory and injunctive
relief as moot. |

-3-

 
 

Case 3:19-cv-01712-JFS Document 52 Filed 01/22/21 Page 4 of 15

II. LEGAL STANDARDS

Rule 12(b)(6) of the Federal Rules of Civil Procedure authorizes a
defendant to move to dismiss for “failure to state a claim upon which
relief can be granted.” Fed. R. Civ. P. 12(b)(6). “Under Rule 12(b)(6), a
motion to dismiss may be granted only if, accepting all well-pleaded -
allegations in the complaint as true and viewing them in the light most
favorable to the plaintiff, a court finds the plaintiff s claims lack facial
plausibility.” Warren Gen. Hosp. v. Amgen Inc., 643 F.3d 77, 84 (3d Cir.
2011) (citing Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555-56
(2007)). In deciding the motion, the Court may consider the facts alleged
on the face of the complaint, as well as “documents incorporated into the
complaint by reference, and matters of which a court may take judicial
notice.” Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 322
(2007). Although the Court must accept the fact allegations in the
complaint as true, it is not compelled to accept “unsupported conclusions
and unwarranted inferences, or a legal conclusion couched as a factual
allegation.” Morrow v. Balaski, 719 F.3d 160, 165 (3d Cir. 2013) (quoting
Baraka v. McGreevey, 481 F.3d 187, 195 (8d Cir. 2007)). Nor is it required

to credit factual allegations contradicted by indisputably authentic

 
Case 3:19-cv-01712-JFS Document 52 Filed 01/22/21 Page 5 of 15

 

documents on which the complaint relies or matters of public record of
which we may take judicial notice. In re Washington Mut. Inc., 741 Fed.
App’x 88, 91 n.3 (8d Cir. 2018); Sourovelis v. City of Philadelphia, 246 F.
Supp. 3d 1058, 1075 (E.D. Pa. 2017); Banks v. Cty. of Allegheny, 568 F.
Supp. 2d 579, 588-89 (W.D. Pa. 2008).

III. DISCUSSION —

The amended complaint asserts three causes of action against the
defendants, each set forth in a separate count. In Count 1, the plaintiff
asserts an RLUIPA claim for damages against Lebanon County and the
three individual defendants in their official capacities only, alleging that
his placement in solitary confinement for refusing to cut off his
dreadlocks constituted a substantial burden on his religious exercise. In
Count 2, the plaintiff asserts a § 1983 claim for damages against Lebanon
County and the three individual defendants in both their official and
individual capacities, alleging that this same conduct violated his First
Amendment right to free exercise of religion. In Count 8, the plaintiff
asserts a § 1983 claim for damages against Lebanon County and the

three individual defendants in both their official and individual

capacities, alleging that this same conduct violated his Fourteenth

 
Case 3:19-cv-01712-JFS Document 52 Filed 01/22/21 Page 6 of 15

Amendment substantive due process right to be free from punishment.
The defendants have moved to dismiss Counts 1 and 3 for failure to state

a claim upon which relief can be granted.

A. Count 1: RLUIPA Claim

McGill asserts an RLUIPA claim against Lebanon County and the
individual defendants in their official capacities for placing him in
solitary confinement because he refused to cut off his dreadlocks. McGill
alleges that wearing his hair in dreadlocks has religious significance, and
thus his placement in solitary confinement, whether it was intended as a
punitive or a coercive measure, constituted a substantial burden on his
religious exercise.

To plead a viable claim under RLUIPA, an inmate-plaintiff muist
plausibly allege facts to establish a sincerely held religious belief and a
prison policy or official practice substantially burdened his exercise of
that religious belief. A substantial burden exists where: “1) a follower is
forced to choose between following the precepts of his religion and
forfeiting benefits otherwise generally available to other inmates versus
abandoning one of the precepts of his religion in order to receive a benefit;

OR 2) the government puts substantial pressure on an adherent to

 
Case 3:19-cv-01712-JFS Document 52 Filed 01/22/21 Page 7 of 15

substantially modify his behavior and to violate his beliefs.” Washington
v. Klem, 497 F.3d 272, 280 (8d Cir.2007). “Once a plaintiff establishes a
prima facie case, the burden shifts to the government to demonstrate that
‘application of the burden’ to the plaintiff ‘is in furtherance of a
compelling governmental interest’ and ‘is the least restrictive means of
furthering that compelling governmental interest.” Gould v. Beard, C.A.
No. 07-55 Erie, 2010 WL 845566, at *6 (W.D. Pa. Jan. 16, 2010) (quoting
42 U.S.C. § 2000ce-1): see also Washington, 497 F.3d at 277. »

The Lebanon County defendants take a wholesale approach,
contending that monetary damages are not recoverable under RLUIPA
from any of the defendants as a matter of law. (Doc. 48, at 6.) With respect.
to the individual defendants, it is well-settled that RLUIPA does not
permit an action for damages of any sort against defendants in their
individual capacities. See Sharp v. Johnson, 669 F.3d 144, 155 (3d Cir.
2012). As the defendants note in their reply brief, the plaintiff concedes
as much in his brief in opposition. (Doc. 46, at 5 n.3.) But, as we have
noted above, the amended complaint itself acknowledges this, expressly
asserting Count 1 against the County and against the individual

defendants in their official capacities only. (See Doc. 30, at 13.)

 
Case 3:19-cv-01712-JFS Document 52 Filed 01/22/21 Page 8 of 15

Meanwhile, “[s]uits against government employees in their official
capacities ‘generally represent another way of pleading an action against
an entity of which an officer is an agent.” M.S. ex rel. Hall v.
Susquehanna Twp. Sch. Dist., 43 F. Supp. 3d 412, 419 (M.D. Pa. 2014)
(quoting Kentucky v. Graham, 473 U.S. 159, 165-66 (1985)). Thus, “it 1s
a well-established practice in the Third Circuit to dismiss redundant
§ 1983 claims asserted against public officers in their official capacities
where a claim has also been made against the public entity that employs
them.” Jd. (quoting another source, brackets omitted). Accordingly, we
will grant the motion in part and dismiss as redundant the plaintiffs
RLUIPA damages claims against the individual defendants in their
official capacities.

That leaves the plaintiff s RLUIPA claim. for ‘compensatory

damages against Lebanon County itself.2 Here, we part ways with the

 

2 We note that both sides comment gratuitously in their briefs that
punitive damages are not available under RLUIPA. (See Doc. 46, at 1 n.1;
Doc. 48, at 4.) It is not entirely clear that the question is indeed settled.
See Carter v. Myers, C.A. No. 0:15-2583-HMH-PJG, 2017 WL 3498878, at
*3-*4 (D.S.C. Aug. 15, 2017); Daniel P. Dalton, Defining “Apprpriate
Relief” Under the Religious Land Use and Institutionalized Persons Act:

The Availability of Damages and Injunctive Relief with RLUIPA, 2 Alb.

Gov't L. Rev. 604, 606-07, 620-21 (2009). Nevertheless, the question is
not presented for disposition in this case, as the plaintiff has explicitly

_8-

 
 

Case 3:19-cv-01712-JFS Document 52 Filed 01/22/21 Page 9 of 15

defendants on this issue. It is beyond cavil that monetary damages
against a state and its officials are not available under RLUIPA, but this
is a function of the state’s Eleventh Amendment immunity from liability.
See Sossamon v. Texas, 563 U.S. 277, 298 (2011); Sharp, 669 F.3d at 153-
54. Unlike states, counties and other municipalities may be liable for
money damages ‘under RLUIPA because they do not share that
immunity. See Kelley Bey v. Keen, No. 3:13-CV-1942, 2014 WL 3563475,
at *13 (M.D. Pa. July 17, 2014); see also Opulent Life Church v. City of |
Holly Springs, 697 F.3d 279, 290 (5th Cir. 2012) (“[M]unicipalities and
counties may be held liable for money damages under RLUIPA, but
states may not.”); Munic v. Langan, Civil No. 4:CV-13-2245, 2015 WL
5530274, at *4 (M.D. Pa. Sept. 18, 2015) (permitting RLUIPA claims for

damages against official-capacity municipal defendants to proceed).®

 

' limited his demand for punitive damages to the individual defendants

only (see Doc. 30, at 15) and Lebanon County lacks standing to seek
dismissal of a claim for punitive damages that is not actually asserted
against it. See Bd. of Managers of Trump Tower at City Ctr.
Condominium ex rel. Neiditch v. Palazzolo, 346 F. Supp. 3d 482, 462 n.4
(S.D.N.Y. 2018); Gordon v. Sonar Capital Mgmt. LLC, 962 F. Supp. 2d
525, 5383 n.4 (S.D.N.Y. 2013); see also Oliver v. Pennsylvania Dep't of
Corr., Civil Action No. 13-5321, 2014 WL 80725, at *8 n.8 (E.D. Pa. Jan.
8, 2014) (declining to address defendant’s argument that claims not
asserted against it should be dismissed).

8 The defendants cite a decision by this Court in Ealy v. Keen, Civil

9.

 
Case 3:19-cv-01712-JFS Document 52 Filed 01/22/21 Page 10 of 15

Accordingly, we will dismiss the plaintiffs RLUIPA claims for
damages against the individual defendants in their official capacities,‘
but the plaintiffs RLUIPA claim for compensatory damages against

Lebanon County will be permitted to proceed.

 

No. 3:13-CV-2781, 2015 WL 1471577 (M.D. Pa. Mar. 31, 2015), in support

of their argument that damages of any sort are categorically unavailable
under RLUIPA against a municipal defendant as a matter of law. See id.
at *9 (“Ealy cannot recover compensatory or punitive damages against
defendants in either their individual or official capacities under
RLUIPA.”). But viewed alongside this court’s decisions in Kelley Bey and
Munic and the Fifth Circuit’s decision in Opulent Life Church, and upon
examining the authorities upon which Ealy itself relied, we find Kelley
Bey, Munic, and Opulent Life Church more persuasive on this particular
point. See generally Camreta v. Greene, 563 U.S. 692, 709 n.7 (2011) “A
decision of a federal district court judge is not binding precedent in either
a different judicial district, the same judicial district, or even the same
judge in a different case.”). In particular, we note that the decisions cited
in Ealy all concerned defendants who were state officials, thus RLUIPA
afforded no individual-capacity damages remedy and the Eleventh
Amendment barred any official-capacity damages claims. See Sharp, 669
F.3d at 154—55; Nelson v. Miller, 570 F.3d 868, 883-89 (7th Cir. 2009);
Rendelman v. Rouse, 569 F.3d 182, 186-89 (4th Cir. 2009); Sossamon v.
Texas, 560 F.3d 316, 327-81 (5th Cir. 2009); Smith v. Allen, 502 F.3d
1255, 1271-76 & n.12 (11th Cir. 2007) (finding RLUIPA permitted
official-capacity damages claims but not individual-capacity damages

claims), abrogated in part by Sossamon, 563 U.S. at 293 (abrogating

Smith with respect to official-capacity claims against state prison
officials).
4 As noted above, the plaintiff does not assert RLUIPA claims
against these defendants in their individual capacities.
5 As noted above, the plaintiff does not seek punitive damages from
Lebanon County.

-10-

 

 
 

Case 3:19-cv-01712-JFS Document 52 Filed 01/22/21 Page 11 of 15

B. Count 3: Substantive Due Process Claim

In Count 2, McGill asserts a First Amendment free exercise claim
based on his placement in solitary confinement for refusing to cut off his
dreadlocks. McGill alleges that wearing his hair in dreadlocks has
religious significance, and thus his placement in solitary confinement,
whether it was intended as a punitive or a coercive measure, constituted
a substantial burden on his free exercise of religion. In Count 3, he
asserts a Fourteenth Amendment substantive due process claim based
on largely the same facts. The Lebanon County defendants have moved
to dismiss the substantive due process claim pursuant to the more-
specific-provision rule.

“Noting its ‘reluctance to expand the concept of substantive due
process,’ the Supreme Court has established the ‘more-specific-provision
rule.” Betis v. New Castle Youth Dev. Cir., 621 F.3d 249, 260 (8d Cir.
2010) (quoting Cty. of Sacramento v. Lewis, 523 U.S. 833, 8438-44 (1998))
(brackets omitted). “Where a particular Amendment ‘provides an explicit
textual source of constitutional protection’ against a particular sort of
government behavior, ‘that Amendment, not the more generalized notion

i

of ‘substantive due process, must be the guide for analyzing these

-ll-

 
Case 3:19-cv-01712-JFS Document 52 Filed 01/22/21 Page 12 of 15

claims.” Albright v. Oliver, 510 U.S. 266, 273 (1994) (plurality opinion of
Rehnquist, C.J.) (quoting Graham v. Connor, 490 U.S. 386, 395 (1989)).
“Under this rule, ‘if a constitutional claim is covered by a specific
constitutional provision, such as the [First] Amendment, the claim must
be analyzed under the standard appropriate to that specific provision, not
under the rubric of substantive due process.” Id. (quoting United States
v. Lanier, 520 U.S. 259, 272 n.7 (1997)); see also Bruni v. City of
Pittsburgh, 824 F.3d 353, 374-75 (3d Cir. 2016) (quoting Albright and
affirming district court ruling that “[t]he First Amendment is the proper
constitutional home for the Plaintiffs’ freedom of speech and press
claims”); Williams v. Trump, ___ F. Supp. 3d _____, 2020 WL 6118560, at
*6 (N.D. Ill. Oct. 16, 2020) (quoting Albright and dismissing substantive
due process claims based on alleged infringement of plaintiffs rights of
association and to free exercise of religion), appeal filed, No. 20-3231 (7th
Cir. Nov. 17, 2020); Alvarez v. Ebbert, No. 1:18-ev-1964, 2019 WL
2762964, at *9 (M.D. Pa. July 2, 2019) (citing Betts and. dismissing
substantive and procedural due process claims premised on prisoner’s

First Amendment right to use of the mails).

But, as the plaintiff articulates in his brief in opposition, while his

-12-

 
Case 3:19-cv-01712-JFS Document 52 Filed 01/22/21 Page 13 of 15

Fourteenth Amendment substantive due process and First Amendment
free exercise claims share the same factual basis, arising out of the very
same conduct by the defendants (i.e, his placement in solitary
confinement for refusing to cut off his dreadlocks), the two claims rest on
two entirely distinct legal theories. (See Doc. 46, at 2-5.) Unlike the
plaintiffs in the line of cases cited above, McGill does not claim that his
substantive due process rights were violated because the defendants
burdened his fundamental right to free exercise of religion. Rather, he
points to an entirely separate right encompassed within the Fourteenth
Amendment—“his substantive due process right to be free from
punishment.” Steele v. Cicchi, 855 F.3d 494, 504 (8d Cir. 2017).

In Bell v. Wolfish, 441 U.S. 520 (1979), the Supreme Court of the
United States established the principle that “under the Due Process
Clause, a [pretrial] detainee may not be punished prior to an adjudication
of guilt in accordance with due process of law.” Id. at 535-36. Under Bell,

[a] particular measure amounts to punishment [(1)]
when there is a showing of express intent to punish on
the part of detention facility officials, [(2)] when the
restriction or condition is not rationally related to a

legitimate non-punitive government purpose, or [(8)]
when the restriction is excessive in light of that purpose.

Stevenson v. Carroll, 495 F.3d 62, 68 (8d Cir. 2007) (quoting Rapier v.

-13-

 
 

Case 3:19-cv-01712-JFS Document 52 Filed 01/22/21 Page 14 of 15

Harris, 172 F.3d 999, 1005 (7th Cir. 1999)); see also Steele, 855 F.3d at
504 (quoting Stevenson). Although Bell concerned “punishment of a
pretrial detainee for his alleged criminal conduct, committed prior to his
detention, for which he ha[d] not yet been convicted,” the Third Circuit
has recognized that “punishment of a detainee for his in-facility conduct
that might violate the facility's rules and policies” may also form the basis
for a pretrial detainee’s substantive due process claim. Steele, 855 F.3d
at 504-05. Thus, “if a restriction or condition is not reasonably related to
a legitimate goal—if it is arbitrary or purposeless—a court permissibly
may infer that the purpose of the governmental action is punishment that
may not constitutionally be inflicted upon detainees qua detainees.” Bell,
441 U.S. at 539; Stevenson, 495 F.3d at 67-68.

Here, in Count 2, McGill claims that, by placing him in solitary
confinement because he refused to cut oft his dreadlocks, the defendants
have inhibited his First Amendment right to free exercise of religion for
no legitimate penological purpose. (See Doc. 30 4 83.) Meanwhile, in
Count 38, McGill claims that, independent of any substantial burden
imposed upon his free exercise of religion, he was placed in solitary

confinement to punish him for violation of facility rules or policies, and

-14-

 

 
 

Case 3:19-cv-01712-JFS Document 52 Filed 01/22/21 Page 15 of 15

this action was not rationally related to any legitimate non-punitive
government purpose or, alternatively, was excessive in light of that
purpose. (See id. §§ 85-88.) Although the facts ultimately adduced
through discovery may narrow the distinction between the plaintiff's two
theories of § 1983 liability, we find the allegations of the amended
complaint sufficient to raise an inference of impermissible punishment
that precludes dismissal of the plaintiff's substantive due process claim
at this early stage of the litigation. See Stevenson, 495 F.3d at 69.

IV. CONCLUSION

For the foregoing reasons, the defendants’ motion to dismiss will be
granted in part and denied in part. We will dismiss as redundant the
plaintiffs RLUIPA claims for damages against the individual defendants
in their official capacities. The remainder of the plaintiffs claims shall be
permitted to proceed.

An appropriate order follows.

Dated: January 22, 2021 oS F s
OSEPH F.S RITO, SR.
United States Magistrate Judge

-15-

 
